Citation Nr: 1020201	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military service from October 
1980 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Togus, Maine.  In a letter dated approximately one 
week later in the same month, the RO located in Indianapolis, 
Indiana notified the Veteran of that decision.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the Indianapolis RO.  

For the reasons set forth below, the issues of entitlement to 
service connection for a bilateral knee disability and 
entitlement to service connection for a back disorder are 
addressed in the remand portion of this decision.  These 
service connection claims are being remanded to the RO via 
the Appeals Management Center in Washington, DC.  


FINDING OF FACT

The service-connected bilateral hearing loss is manifested by 
audiometric test results corresponding to a numeric 
designation no worse than Level I in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100; 
4.86 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

The Veteran's claim of entitlement to a compensable 
evaluation for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further 
notice is needed under the VCAA.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the May 2007 rating decision, the November 2007 statement of 
the case (SOC), and the May 2009 supplemental statement of 
the case (SSOC)] that contain notice of VA's rating criteria, 
his appellate rights, a summary of relevant evidence, 
citations to applicable law, and a discussion of the reasons 
for the decision made by the agency of original jurisdiction.  
In short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of this initial compensable rating claim is 
required.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Moreover, the Veteran has been afforded a VA examination that 
is adequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  Specifically, the examiner took 
into account the Veteran's statements and treatment records, 
which allowed for a fully-informed evaluation of the claimed 
disability.  The Board also considered the holding in 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which 
requires VA audiologist to describe the functional effects of 
a hearing loss disability in the examination report.  
Although the February 2007 examination report did not include 
such discussion, the Veteran must demonstrate prejudice due 
to any examination deficiency.  Id.  To date, the Veteran has 
not advanced an argument that the February 2007 audiological 
examination was deficient in any respect or that he was 
prejudiced thereby.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 120.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) 
("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  

Analysis

In October 2006, the Veteran submitted a service-connection 
claim for bilateral hearing loss, which was granted in May 
2007 and a noncompensable evaluation assigned thereto.  The 
Veteran perfected an appeal of this rating action, seeking an 
initial compensable evaluation.  This claim has been 
certified to the Board for appellate review.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
This involves a factual determination of the current severity 
of the disability.  Staged ratings are appropriate whenever 
the factual findings show distinct periods in which a 
disability exhibits symptoms that warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2009).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids.

During the current appeal, the Veteran has undergone only one 
audiological evaluation-a VA audiological examination 
conducted in February 2007.  The results of this testing 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXX
20
30
50
50
LEFT
XXX
15
20
35
35

Speech recognition testing using the Maryland CNC word list 
resulted in a score of 96 percent for the Veteran's right ear 
and 100 percent for his left ear.  The diagnosis was mild to 
moderate right ear sensorineural hearing loss and mild left 
ear sensorineural hearing loss.

Applying the February 2007 results to the Rating Schedule 
revealed numeric designations of Level I for each ear.  See 
38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Rating 
Schedule results in a noncompensable evaluation for bilateral 
hearing loss under DC 6100.

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
a pure tone threshold of 55 decibels or more in all four 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Also, although the Veteran has shown less than 30 decibels at 
1000 Hertz in each ear, he has not shown 70 decibels or more 
at 2000 Hertz in either ear.  Thus, the Veteran is not 
entitled to consideration under C.F.R. § 4.86 for exceptional 
patterns of hearing impairment for his service-connected 
bilateral hearing loss.

This does not mean that the Veteran does not have a 
disability.  The record, to include the February 2007 VA 
examination, shows otherwise.  However, the degree to which 
this disability effects the average impairment of earnings, 
according to the Rating Schedule, does not result in a 
compensable evaluation.  38 U.S.C.A. § 1155.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, based on the current audiometric findings, the 
noncompensable evaluation in effect for the Veteran's 
service-connected bilateral ear hearing loss is appropriate, 
and entitlement to a compensable evaluation for bilateral 
hearing loss is not warranted at any point during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Rating Schedule for that disability.  Thun, 22 Vet. App. 
at 115.  If the criteria reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
noncompensable rating inadequate.  The Veteran's service-
connected bilateral hearing loss is evaluated as an 
impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, 
DC 6100, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.

The Veteran's bilateral hearing loss was manifested by Level 
I hearing acuity in each ear throughout the pendency of this 
appeal.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are congruent with the 
disability picture represented by a noncompensable disability 
rating.  Compensable ratings are provided for certain 
manifestations of bilateral hearing loss, but the medical 
evidence demonstrates that those manifestations are not 
present in this case.  The criteria for a noncompensable 
rating reasonably describe the Veteran's disability level and 
symptomatology.  Consequently, the Board concludes that a 
schedular evaluation is adequate and that referral of the 
Veteran's case for extraschedular consideration is not 
required.  See 38 C.F.R. § 4.85, DC 6100; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against evaluations in excess of those 
already assigned to the disability at issue herein at any 
time during the appeal period, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

Bilateral Knee Disorder

Pursuant to his claim of entitlement to service connection 
for a bilateral knee disorder, the Veteran underwent a VA 
examination in February 2007.  Radiological examination of 
the Veteran's knees resulted in diagnoses of right knee 
tripartite patella and left knee bipartite patella; both of 
which were deemed congenital or developmental defects.  
Significantly, however, the report of the August 1980 
enlistment examination includes a notation that the Veteran 
had previously undergone a surgical procedure to repair a 
right inguinal hernia.  Importantly, however, he denied any 
other medical problems.  In addition, the physical 
examination conducted at that time demonstrated that the 
Veteran's lower extremities were normal.  Accordingly, the 
Board presumes that the Veteran was sound at enlistment.  

Furthermore, the February 2007 VA examiner also rendered 
diagnoses of right knee sprain, and left knee sprain with 
chronic strain.  See VAOGCPREC 82-90 (Jul. 18, 1990).  At the 
examination, the Veteran complained of painful flare-ups, 
bilaterally; an inability to run or lift; and pain when 
squatting, which the examiner related to the Veteran's 
bilateral knee sprains.  The examiner twice opined that the 
Veteran's bilateral knee congenital or development defects 
(e.g., his right knee tripartite patella and left knee 
bipartite patella) were not related to his then current 
complaints.  

Significantly, therefore, the fact remains that the February 
2007 VA examiner diagnosed right knee sprain and left knee 
sprain with chronic strain.  Further, service treatment 
records reflect multiple episodes of treatment for swelling 
and pain of the left knee as well as scars on the anterior 
aspects of both of the Veteran's knees.  Consequently, and in 
light of this evidentiary posture, the Board finds that a 
remand of the Veteran's bilateral knee claim is necessary.  
Specifically, on remand, the Veteran should be accorded a new 
VA examination to determine the nature, extent, and etiology 
of any current bilateral knee disorder that he may have.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); & Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Back Disorder

In February 2007, the Veteran also underwent a VA examination 
to ascertain the presence of a back disorder and, if present, 
the etiology and severity thereof.  After the examiner 
reviewed the Veteran's claims file and conducted a physical 
and radiological examination, the examiner diagnosed chronic 
lumbosacral strain and degenerative disc disease but did not 
render an etiological opinion.  Consequently, the Board finds 
that the February 2007 VA examination is materially 
incomplete and, thus, inadequate for purposes of determining 
service connection.  Barr, 21 Vet. App. at 311.  "Once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one."  Id.  For this reason and because the evidence of 
record does not otherwise include a competent etiological 
opinion with respect to the Veteran's back disorder, the 
Board finds that a remand for an additional VA examination is 
warranted.  Littke, 1 Vet. App. at 93. 

Accordingly, the case is remanded for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
bilateral knee and back disabilities 
that he may have.  The claims folder 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any knee or back disability 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active duty.  

Complete rationale should be given for 
all opinions expressed.  

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claims and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
scheduled examination, documentation 
must be obtained and associated with 
the Veteran's claims file that shows 
that notice scheduling the examination 
was sent to the Veteran's last known 
address.  This documentation must also 
indicate whether any notice that was 
sent was returned as undeliverable.  

3.  The examination report must be 
reviewed by the RO to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, readjudicate the 
issues remaining on appeal.  If either 
of these service connection claims 
remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


